      Case 3:21-xc-01602 Document 1 Filed 07/09/21              Page 1 of 6 PageID 1



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 FUSION ELITE ALL STARS, et al.,

                Movants,

 v.                                                Case No.

 REBEL ATHLETIC INC.,

                Respondent.



             PLAINTIFFS’ MOTION TO COMPEL REBEL ATHLETIC INC. TO
                     COMPLY WITH SUBPOENA DUCES TECUM

       COME NOW Plaintiffs Fusion Elite All Stars, Spirit Factor LLC d/b/a Fuel Athletics, Stars

and Stripes Gymnastics Academy Inc. d/b/a Stars and Stripes Kids Activity Center, Kathryn Anne

Radek, Lauren Hayes, and Janine Cherasaro (collectively, “Plaintiffs”), individually and on

behalf of all others similarly situated, and respectfully move this Court, pursuant to Fed. R.

Civ. P. 37 and 45(d)(2)(B)(i), to compel non-party Rebel Athletic Inc. (“Rebel”) to respond

to the Subpoena Duces Tecum (“Subpoena”) served by Plaintiffs pursuant to Rule 45 on

November 17, 2020. In support of this motion, Plaintiffs state as follows:

        1.     Plaintiffs served their Subpoena on Rebel on November 17, 2020 with 37

requests for production. After several discovery conferences and extensions of Rebel’s

deadline to respond, raise objections, and moving to quash or modify the subpoena, Rebel

served its written objections on February 26, 2021. Rebel followed up on March 2, 2021 with

the service of 57 pages of documents.

        2.     The parties continued to conference regarding Rebel’s responses, and Plaintiffs

submitted a proposal modifying and narrowing the requests for production to Rebel on April


                                               1
       Case 3:21-xc-01602 Document 1 Filed 07/09/21                 Page 2 of 6 PageID 2



28, 2020. Counsel for Rebel stated in correspondence that Rebel would consider and respond

to that proposal, but Plaintiffs were unable to reach rebel again until June 9, 2021. At that

conference, Rebel disclosed that it had made no further efforts to collect or identify responsive

documents.

        3.     On June 14, 2021, Rebel informed Plaintiffs that it would provide nothing

further in response to the Subpoena. On the same day, a caller identifying herself as Rebel’s

Vice President of Sales called the president of Plaintiff Fusion All Stars, under the pretext of

trying to sell the gym merchandise, threatened her and told her to “call off” her lawyers.

        4.     Rebel makes boilerplate objections to the Subpoena that have no basis in fact

or law. It has provided no evidence supporting its claim that the requests for production are

overbroad, vague, unduly burdensome, irrelevant. Its certification of those objections and its

refusal to cooperate and produce responsive documents, data, and electronically stored

information violate Rules 26, 37, and 45 of the Federal Rules of Civil Procedure.

       For these reasons and those set forth in the Memorandum of Law in Support, Plaintiffs

respectfully request that this Court grant the instant motion; order Rebel to respond fully to Request

Nos. 1, 3 through 9, 12 through 33, and 37 set forth in Schedule A to the Subpoena; and further

order to pay the attorneys’ fees and expenses incurred by Plaintiffs in bringing this motion.

Dated: July 9, 2021                            Respectfully submitted,



                                       By:     /s/ LSByrd
                                               Lynette S. Byrd
                                               Texas Bar No. 24047126
                                               OBERHEIDEN, P.C.
                                               440 Louisiana Street, Suite 200
                                               Houston, Texas 77002
                                               Fax: 972-559-3365
                                               E-mail: lsb@federal-lawyer.com


                                                  2
Case 3:21-xc-01602 Document 1 Filed 07/09/21       Page 3 of 6 PageID 3




                              Victoria Sims
                              CUNEO GILBERT & LADUCA, LLP
                              4725 Wisconsin Avenue NW, Suite 200
                              Washington, DC 20016
                              Telephone: (202) 789-3960
                              jonc@cuneolaw.com
                              kvandyc@cuneolaw.com
                              vicky@cuneolaw.com

                              Eric L. Cramer
                              Mark R. Suter
                              BERGER MONTAGUE PC
                              1818 Market Street, Suite 3600
                              Philadelphia, PA 19106
                              Telephone: (215) 875-3000
                              hlmontague@bm.net
                              ecramer@bm.net
                              msuter@bm.net

                              Gregory S. Asciolla
                              Karin E. Garvey
                              Veronica Bosco
                              LABATON SUCHAROW LLP
                              140 Broadway New York, NY 10005
                              Telephone: (212) 907-0700
                              gasciolla@labaton.com
                              kgarvey@labaton.com
                              vbosco@labaton.com

                              Attorneys for Plaintiffs




                                 3
       Case 3:21-xc-01602 Document 1 Filed 07/09/21                Page 4 of 6 PageID 4



                              CERTIFICATE OF CONFERENCE

       In accordance with Local Rule 7.1(a), counsel for Plaintiffs, Katherine Van Dyck,

conferred with counsel for Rebel, John David Blakely, on multiple occasions regarding the

Subpoena that is the subject of this motion and Rebel’s objections and responses thereto. The first

telephonic conference occurred on December 10, 2020, and the last telephonic conference

occurred on June 16, 2020. Further details are set for the in the Declaration of Katherine Van Dyck,

included in the Appendix filed with this motion. The parties were unable to reach agreement on

the proper scope of the Subpoena, necessitating the instant motion by Plaintiffs. Rebel does not

consent to the relief sought herein.



                                              /s/ LSByrd
                                              Lynette S. Byrd




                                                 4
      Case 3:21-xc-01602 Document 1 Filed 07/09/21               Page 5 of 6 PageID 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 9, 2021, the foregoing document was filed with the court via

the Electronic Case Filing (ECF) system and duly served in accordance with the provisions of Rule

5 of the Federal Rules of Civil Procedure, by both U.S.P.S. Priority Mail and electronic mail, to

the following recipient:

       John David Blakley
       Dunn Sheehan LLP
       3400 Carlisle Street, Suite 200
       Dallas, Texas 75204
       jdblakley@dunnsheehan.com

       Attorney for Rebel Athletic Inc.

       Adam S. Baldridge
       Matthew S. Mulqueen
       BAKER DONELSON BEARMANN CALDWELL
       & BERKOWITZ
       165 Madison Ave Ste 2000
       Memphis, TN 38103
       Tel: 901-526-2000
       abaldridge@bakerdonelson.com
       mmulqueen@bakerdonelson.com

       George S. Cary
       Mark W. Nelson
       Alexis Collins
       Steven J. Kaiser
       CLEARY GOTTILEB STEEN & HAMILTON
       LLP
       2112 Pennsylvania Avenue NW Ste 1000
       Washington, DC 20037
       Tel: 202-974-1500
       gcary@cgsh.com
       mnelson@cgsh.com
       alcollins@cgsh.com
       skaiser@cgsh.com

       Attorneys for Varsity Brands, LLC, Varsity Spirit
       Fashions & Supplies, Inc., and Varsity Spirit, LLC

       Grady M. Garrison
       Nicole D. Berkowitz

                                               5
Case 3:21-xc-01602 Document 1 Filed 07/09/21          Page 6 of 6 PageID 6



BAKER DONELSON BEARMAN CALDWELL
& BERKOWITZ, P.C.
165 Madison Ave. Ste. 2000
Memphis, TN 38103
Tel: 901-526-2000
ggarrison@bakerdonelson.com
nberkowitz@bakerdonelson.com

Attorneys for Defendant U.S. All Star Federation,
Inc.

                                    /s/ LSByrd
                                    Lynette S. Byrd




                                       6
